



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Dorion
                v. Dorion,









2005 BCCA
            18




Date: 20050106




Docket: CA031059

Between:

John Edward
      Dorion

Appellant

(
Plaintiff
)

And

Esther
      Pauline Dorion

Respondent

(
Defendant
)











Before:



The Honourable
            Mr. Justice Donald





The Honourable
            Madam Justice Levine





The Honourable
            Mr. Justice Smith




Oral Reasons for Judgment




K.F. Nordlinger,
            Q.C.



Counsel for the Appellant





T.M. McCaffrey



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





6 January 2005







[1]

DONALD
        J.A.:
Mr. Dorion, the appellant in these proceedings,
        applies to vary or set aside a decision of a single justice in chambers
        dated 14 May 2004 extending the time for Mrs. Dorion, the respondent,
        to file and serve a cross appeal.

[2]

The
      application arises in the course of a matrimonial dispute involving issues
      of spousal support, division of property, and the validity of a marriage
      agreement.  The issues were divided in the court below.  The first to be
      tried was Mrs. Dorion's challenge to the validity of the marriage agreement,
      heard by Mr. Justice Wong.  In oral reasons for judgment given on 24 June
      2003 he ruled against Mrs. Dorion's allegation that the agreement was void
      or voidable or, alternatively, unconscionable or obtained under undue influence
      and duress and he concluded that the marriage agreement is valid except
      for clause 17 which provided that neither party will claim support from
      the other.

[3]

Mr.
      Dorion filed an appeal from that decision within the time limited by the
Rules
of
      this Court.  The parties then addressed the remaining issues, namely, division
      of property and the quantum of maintenance to which Mrs. Dorion may be
      entitled.

[4]

Based
      on Mr. Justice Wong's determination that the marriage agreement was valid
      (except the provision dealing with maintenance), Mr. Dorion made an offer
      to settle the property dispute in accordance with the terms of the marriage
      agreement.  Mrs. Dorion accepted the offer on 6 November 2003, and on 6
      May 2004, Master Hyslop made a consent dismissal order in relation to the "asset
      division in accordance with the marriage agreement".  Mr. Dorion has
      made the payments required by the agreement.

[5]

Curiously,
      at about the time that counsel for the parties concluded the property settlement,
      Mrs. Dorion's counsel delivered a cross appeal against Mr. Justice Wong's
      decision on the validity of the marriage agreement and asked Mr. Dorion's
      counsel to consent to the late filing of the cross appeal.  Not surprisingly,
      the answer was no.

[6]

Mrs.
      Dorion then proceeded to apply in chambers for an extension of time to
      file and serve the cross appeal.  The application was granted on the basis
      that the interests of justice required an extension.  In very brief reasons
      the judge said:

[3]        It seems to me that in the very unusual circumstances of this
      case, despite the lapse of time, it is in the interests of justice to permit
      the defendant to file and serve a cross-appeal against the judgment of
      Mr. Justice Wong, and I so order.

[4]        I will say only that, in the circumstances, it seems to me,
      advisable that the Court have before it, an opportunity to address all
      of the issues that have been canvassed in both proceedings below.

[7]

Mrs.
      Dorion's counsel supports the order on the ground that she has been generous
      in granting extensions of time to Mr. Dorion in the course of the appeal
      and it is inappropriate for him to resist an extension for the cross appeal.

[8]

I
      would set aside the order.  It cannot have been brought sufficiently to
      the attention of the judge who made it that the parties had already settled
      the property dispute and had given effect to the settlement by obtaining
      a consent dismissal order and paying the amount due.  The cross appeal
      conflicts with the settlement.

[9]

The
      cross appeal could achieve no useful purpose.  Moreover, the maintenance
      issue was decided after the resolution of the property dispute which is
      in the appropriate sequence.  Maintenance would have been set in light
      of the property settlement.  The order for maintenance came down on 30
      January 2004 and the parties appealed and cross appealed on 24 February
      and 26 February 2004 respectively.

[10]

Mrs.
      Dorion did not indicate an intention to cross appeal until 10 months after
      the order by Mr. Justice Wong.  She could not have had "a
bona
      fide
intention to appeal":
Davies v. Canadian Imperial Bank
      of Commerce
(1987), 15 B.C.L.R. (2d) 256, within the time limited
      by the
Rules
, because she embarked on negotiations based
      on the order and settled the property dispute.  The fifth element of the
Davies
test
      is the interest of justice.  It cannot be in the interest of justice to
      allow Mrs. Dorion to resile from her settlement by attacking the foundational
      order in a cross appeal.

[11]

It
      is my respectful view that it was an error in principle to allow the filing
      of a cross appeal on an issue that the parties had previously settled.  I
      would accordingly set aside the order and strike the cross appeal on the
      question of the validity of the property aspects of the marriage agreement.

[12]

LEVINE
        J.A.:
I agree.

[13]

SMITH
        J.A.:
I agree.

[14]

DONALD
        J.A.:
So ordered.

(discussion with counsel)

[15]

DONALD
        J.A.:
The panel's view is that there should be
        two factums but repetition can be avoided by cross referencing so that
        if the facts set out in one factum are sufficient for the second factum,
        the second factum need only refer to the first.  But there are two appeals;
        there are two files.  In terms of the administration of the appeals,
        it would be more convenient to maintain the separateness of the appeals.

The Honourable Mr. Justice Donald


